Citation Nr: 0425940	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  90-44 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for schizophrenia.  

2.	Entitlement to service connection for the residuals of 
dental trauma for the purpose of VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Arthur F. Millard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1990 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen previously denied claims for 
service connection for schizophrenia and the residuals of 
dental trauma.  

The claims were remanded by the Board in June 1991.  In a 
June 1994 decision, the Board determined that new and 
material evidence to reopen the claim for service connection 
for schizophrenia had not been submitted.  The Board also 
determined that, after reviewing the matter on a de novo 
basis, service connection for the residuals of dental trauma 
was not warranted.  A Motion for Reconsideration was then 
denied by the Board.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision was vacated pursuant to a November 1996 
Joint Motion for Remand and to Stay Further Proceedings, 
which was granted by the Court in December 1996.  

The case was then remanded by the Board in July 1997.  In 
March 1998, the RO again determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia and denied service connection 
for the residuals of dental trauma on a de novo basis.  The 
Board likewise denied the appellant's claims on the same 
basis in a June 1998 decision.  The case was returned to the 
Court.  In December 2000, the Court granted an unopposed 
motion from the counsel for VA to vacate and remand the June 
1998 Board decision.  The case was again remanded by the 
Board in May 2001 and is, once again, before the Board for 
appellate consideration.  

In correspondence received from the veteran in December 2001, 
he claims service connection for a seizure disorder.  That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	Service connection for schizophrenia was last denied by 
the RO in a December 1985 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the December 1985 decision denying service 
connection for schizophrenia, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.	The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
December 1985 decision of the RO, which denied service 
connection for schizophrenia, is not new and material; thus, 
the claim for service connection for this disability is not 
reopened, and the December 1985 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.	Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 ((West 
2002);); 38 C.F.R. § 3.381 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran, and has 
informed him when such records were not received..  The 
veteran has been afforded a VA examination during the course 
of this claim and had the opportunity for a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pursuant to the December 2000 Order of the Court, the 
appellant was notified of the requirements necessary to 
establish his claim.  The veteran was furnished a letter in 
August 2001 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  At that time, the RO indicated that the veteran 
should prepare a list of all sources of treatment that he had 
received for his psychiatric disorder.  In addition, in 
October 2001, the RO notified the veteran regarding what 
evidence had been submitted and what evidence might still not 
be of record.  An additional letter to this effect was sent 
to the veteran in July 2003.  The March 2004 supplemental 
statement of the case specifically informed the veteran of 
the VCAA and what evidence the VA would obtain.  In addition, 
it amounts to re-adjudication of these issues after VCAA-
compliant notice, without taint from prior adverse decisions.  


I.  Schizophrenia

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including schizophrenia, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A veteran is presumed to have been in sound condition when 
examined and accepted into the service. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  The burden is on 
VA to prove by "clear and convincing evidence" that a 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  History of preservice existence of 
a condition as recorded in the induction examination will be 
considered, together with all other material evidence in 
determinations as to inception. 38 C.F.R. § 3.304(b)(1) 
(2003).  Medical opinion, not just lay opinion, is necessary 
to show that a condition preexisted service.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

Service connection for a psychiatric disorder was previously 
denied by the Board in an October 1977 decision.  Service 
connection was again denied by the RO in a December 1985 
rating decision.  The last decision on the merits is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  The veteran 
did not appeal the December 1985 determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that one of the changes in the law made by the 
VCAA was a regulatory change regarding new and material 
evidence.  The implementing regulations for the VCAA were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulatory changes for 
3.156(a) (new and material claims) and second sentence of 
3.159(c) apply specifically to claims filed on or after 
August 29, 2001 and are not applicable in the present case. 

Evidence of record prior to the prior denials of service 
connection for schizophrenia included the service medical 
records that showed no pertinent abnormality on examination 
for entry upon active duty, but treatment for schizophrenia 
during service.  At that time, it was reported for clinical 
purposes that the veteran had been hospitalized for 
schizophrenia prior to entry into service.  Treatment 
records, dated from June to December 1971, showed that the 
veteran had been hospitalized at a private facility for 
treatment of schizophrenia.  During service, a military 
medical board found, in November 1974, that the schizophrenia 
had preexisted active duty and was not aggravated therein.  

Evidence of record submitted subsequent to the December 1985 
RO decision includes treatment at several private and VA 
facilities.  Records have been received from Grady Memorial 
Hospital and the Grady Health system, DeKalb General 
Hospital, The South Fulton Mental Health Center, W. T. Brooks 
Clinic and the VA Medical Center in Atlanta, Georgia (VAMC).  
These records are dated between 1985 and 2002.  A physician 
from the VAMC indicates in a February 2002 letter that the 
veteran is receiving treatment for medical disorders, 
including schizophrenia.  In addition, the veteran had 
testified at several formal hearings regarding the onset of 
his psychiatric disorder.  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that does not 
indicate in any way that his schizophrenia that preexisted 
active duty was aggravated therein.  Such evidence is 
cumulative and therefore not new and material evidence upon 
which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 
95 (1993).  Regarding his hearing testimony, it is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the veteran has not submitted new evidence that is 
material to his claim, the application to reopen the claim 
for service connection for schizophrenia is denied.  

Dental Trauma

The veteran is claiming service connection for residuals of 
dental trauma that he asserts he sustained during service.  
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

On examination prior to entry upon active duty, in October 
1973, the veteran reported that he had or had had severe 
tooth or gum trouble.  No dental examination was recorded on 
the report of the evaluation, only that dental defects and 
diseases had been found "acceptable."  Dental records show 
that, in February 1974, the veteran was to be evaluated for 
removal of a prosthesis that was replacing tooth numbered 8.  
Teeth numbered 7 through 10 were to be extracted and 
replaced.  Dental records show that this was accomplished in 
February and March 1974.  There is no indication that the 
veteran sustained trauma of any of his teeth while on active 
duty.  Additional dental treatment, primarily dental 
counseling, treatment for dental caries, and treatment for 
gingivitis, is demonstrated during the remaining year of the 
veteran's period of active duty.  There is no indication in 
any of the veteran's dental records, or in the service 
medical records for the year that the veteran spent on active 
duty, that he sustained trauma of any of his teeth during 
service.  

The veteran testified at several hearings during the course of 
his appeal.  On these occasions, he indicated that he 
sustained dental trauma in a fall that occurred during 
service.  As previously noted, he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as that involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, there is no competent evidence that establishes 
that the veteran sustained combat wounds or other service 
trauma to his teeth while he was on active duty.  As such, his 
claim for service connection for the purpose of obtaining VA 
dental treatment must be denied.  

ORDER

New and material evidence has not been submitted; the 
application to reopen the claim for service connection for 
schizophrenia is denied.  

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.  


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



